Citation Nr: 0431017	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  00-03 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for Dependents' Educational Assistance 
under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel

INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1977.  He died in December 1998.  The appellant is 
his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 Department of Veterans New York, 
New York Regional Office (RO) decision which denied claims of 
entitlement to service connection for the cause of the 
veteran's death, and for basic eligibility for dependents' 
educational assistance under 38 U.S.C.A. Chapter 35.

The record includes August 2004 correspondence from Michael 
R. Viterna, Esq., who purports to be the appellant's 
representative.  Without a signed power of attorney, however, 
the Board finds that the appellant's signed December 1998 VA 
Form 21-22 appointing the American Legion as her 
representative is the only power of attorney that the Board 
may recognize.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  See 38 U.S.C.A. §§ 5102, 5103, 
5103, 5107 (West 2002).  This law eliminates the concept of a 
well-grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, and 3.326(a)).  

A review of the claims file reveals that although the 
appellant was provided a duty to assist letter in July 2002, 
and was notified of the regulations which implement the VCAA 
in a February 2004 Supplemental Statement of the Case, she 
was never provided an adequate VCAA letter that is specific 
to her claims of entitlement to service connection for the 
cause of the veteran's death and eligibility for dependents' 
educational assistance under 38 U.S.C.A. Chapter 35.  Given 
the aforementioned, it would be potentially prejudicial to 
the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  On remand, appropriate action should be taken to 
include providing proper notice and assistance.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003), the RO must notify 
the appellant what information and 
evidence is still needed to substantiate 
her claims as listed on the cover page of 
this remand.  The appellant must also be 
notified of what specific portion of that 
evidence VA will secure, and what 
specific portion she herself must submit.  
The RO must advise the appellant to 
submit all pertinent evidence not already 
on file that is held in her possession.  
If requested, VA will assist her in 
obtaining records of treatment from 
private medical professionals, or other 
evidence, if she provides sufficient 
identifying information and written 
authorization.  The appellant must be 
given an appropriate period of time 
within which to respond.  

2.  Thereafter, the RO must enter a new 
rating decision and readjudicate the 
merits of the appellant's claims, based 
on all the evidence of record and all 
governing legal authority, including the 
VCAA, its implementing regulations, and 
the holdings of those Federal courts 
interpreting such body of law.  If the 
benefits sought on appeal remain denied, 
the appellant must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purposes of this remand are to preserve the appellant's due 
process rights.  No inference should be drawn regarding the 
final disposition of the claims in question as a result of 
this action.  


                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

